52 Wis.2d 403 (1971)
190 N.W.2d 136
SPRANGERS and wife, Respondents,
v.
PHILIPPI and wife, Appellants.
No. 195.
Supreme Court of Wisconsin.
Argued September 14, 1971.
Decided October 5, 1971.
*404 For the appellants there was a brief and oral argument by John A. Esler of Kaukauna.
For the respondents there was a brief by Bachman, Cummings & McIntyre of Appleton, and oral argument by Angus R. McIntyre.
HANLEY, J.
The initial determination to be made in this case is whether there is an appealable judgment or order.
The notice of appeal states it is taken from a judgment. However, there is no judgment of record. The trial court's memorandum decision is an order for judgment.
*405 An order directing the entry of judgment is not an appealable order under sec. 274.33, Stats.; Mitler v. Associated Contractors (1958), 3 Wis. 2d 331, 332, 88 N. W. 2d 672; Lentz v. Northwestern National Casualty Co. (1963), 19 Wis. 2d 569, 120 N. W. 2d 722. The reason such an order is not appealable under sec. 274.33 is that it does not prevent a judgment from which an appeal can be taken.
In State ex rel. Hernandez v. McConahey (1969), 42 Wis. 2d 468, 471, 167 N. W. 2d 412, this court stated:
". . . The duty rests upon counsel to obtain a sufficient order or judgment upon which to predicate an appeal. . . ."
We again urge appellants' counsel to give more attention to the appealability issue on all appeals to this court.
By the Court.Appeal dismissed.